[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14812         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 20, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 3:10-cr-00047-LC-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellee,

                                               versus

JESUS MANUEL CLARK-CASTANEDA,
a.k.a. Jesus Clark,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (June 20, 2012)

Before EDMONDSON, WILSON, and KRAVITCH, Circuit Judges.

PER CURIAM:

         Jesus Manuel Clark-Castaneda appeals his sentence of 136 months in prison

after pleading guilty to conspiracy and possession of cocaine. On appeal, Clark-
Castaneda argues that his within-guidelines sentence was substantively

unreasonable due to disparities with the sentences received by his co-defendants

which ranged from 48 months to 180 months. Clark-Castaneda was charged in the

indictment along with four other co-defendants, including Jose Guadalupe-

Gutierrez. He argues that Guadalupe-Gutierrez only received a sentence of 120

months of imprisonment even though they both were similarly situated.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591

(2007). “A district court abuses its discretion when it (1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d

1160, 1189 (11th Cir. 2010) (en banc) (quotation omitted), cert. denied, 131 S.Ct.

1813 (2011). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both that record and

the factors in [18 U.S.C.] § 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005) (per curiam). The § 3553(a) factors include “the need to avoid

unwarranted sentencing disparities among defendants with similar records who

have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

                                           2
      Clark-Castaneda has not shown that there was an unwarranted disparity

between his sentence and Guadalupe-Gutierrez’s sentence. They were not

similarly situated. Guadalupe-Gutierrez received a 3-level reduction for

acceptance of responsibility, which Clark-Castaneda did not, and had a lower

advisory guideline range as a result. Clark-Castaneda’s pre-sentence investigation

report reflects that he pled guilty on the day of trial after a jury had been selected.

Therefore, he did not accept responsibility for his actions. Furthermore, he failed

to discuss the facts of the case during the pre-sentence report interview.

      Upon review of the record, we find that the district court did not impose an

unreasonable sentence because it correctly applied the guidelines and adequately

considered all the sentencing factors in imposing a within-guidelines sentence.

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Talley, 431

F.3d at 788.

      We find no abuse of discretion in determining Clark-Castaneda’s sentence

and conclude that the sentence was substantively reasonable.

      AFFIRMED.




                                           3